Citation Nr: 1142777	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-08 922	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1943 to December 1945, and from June 1946 to April 1969, when he retired.  He died in October 2004, and the appellant is seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) listed above.  The Board most recently remanded the case for additional development in November 2010; the case has now been returned to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died October 2004, and his death certificate lists the immediate cause of his death as "probable arteriosclerotic cardiovascular disease."  No other diseases are listed on the death certificate as underlying causes leading to the immediate cause of death and the Veteran's history of chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to his death but not resulting in the underlying or immediate cause of his death.  

2.  Competent medical evidence of record indicates that the primary cause of the Veteran's death was cardiopulmonary arrest secondary to severe emphysema and COPD.

3.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, residuals of a nephrectomy, residuals of a gunshot wound of the left leg, an appendectomy scar and residuals of a tonsillectomy; these disabilities were a combined 70% and the Veteran had been granted a total rating based on individual unemployability effective in November 1997.  

4.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange is presumed.

5.  Neither emphysema nor COPD is recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

6.  Service medical records do not indicate that the Veteran had any chronic cardiac condition or any chronic respiratory condition and there is no evidence of continuity of these conditions between the Veteran's discharge from service and his death nor were any such conditions documented within one year of the Veteran's discharge from service in April 1969.

7.  A connection between the Veteran's fatal cardiopulmonary arrest secondary to severe emphysema and COPD and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

8.  The Veteran's service-connected disabilities did not cause, contribute to, or hasten, his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

VA has fulfilled the above VCAA notice and development assistance requirements in this case.  The RO issued a VCAA letter in December 2004 addressing the claim.  That letter was followed by initial RO adjudication of the claim in February 2005.  The December 2004 VCAA letter provided the appellant with adequate notice of the duty-to-assist provisions of the VCAA, and informed her of the information and evidence necessary to substantiate her claim.  38 C.F.R. § 3.303.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VCAA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant received notice that substantially complied with the requirements of Hupp in an August 2010 letter.  Mayfield v. Nicholson, supra; see Prickett v. Nicholson, supra (VCAA timing defect may be cured by issuance of fully compliant notification followed by readjudication of the claim).  The letter informed the appellant that the Veteran had been service-connected for bilateral hearing loss, residuals of a nephrectomy, residuals of a gunshot wound of the left leg, an appendectomy scar and residuals of a tonsillectomy during his lifetime and she was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as well as for a service-connected disability established during a veteran's lifetime.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  The Appeals Management Center (AMC) subsequently issued an SSOC in September 2011.  

Thus, notice in compliance with the Hupp precedent was provided to the claimant by the August 2011 AMC letter and subsequent readjudication of the claim.  Moreover, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

The Board notes that the appellant was notified of effective dates for ratings and degrees of disability in letters issued in December 2010, and August 2011.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the cause of death claim are harmless, as service connection for the cause of the Veteran's death has been denied thus rendering moot any issues with respect to implementing an award.  Id.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains post-service treatment records for the Veteran dated between 1973 and 2004.  Moreover, the appellant's statements in support of the claim are of record.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also obtained an etiologic opinion from a physician as directed by the Board's November 2010 remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The May 2011 VA opinion was rendered by a physician, and the associated report reflects review of the appellant's prior medical records, including his service medical records and his post-service treatment records.  The opinion reflected review of the Veteran's clinical history and symptoms and demonstrated objective evaluations.  The reviewing physician was able to assess the nature and etiology of the cause of the Veteran's death, to include consideration of the Veteran's service-connected disabilities.  

The Board finds that the May 2011 medical opinion is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the opinion was in any way incorrectly prepared or that the VA reviewer failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  In fact, both the appellant and the Pierce County Office of the Chief Medical Examiner informed VA that there were no available records relating to the Veteran's death at the OCME.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran died in his home in October 2004.  The death certificate lists the immediate cause of his death as "probable arteriosclerotic cardiovascular disease."  The interval between onset of this condition and death is listed as "years".  No other diseases are listed on the death certificate as underlying causes leading to the immediate cause of death.  The Veteran's history of chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to his death but not resulting in the underlying or immediate cause of his death.  No autopsy was performed.  It was indicated that it was unknown whether tobacco use had contributed to the Veteran's death.  The death certificate was signed by the Chief Medical Examiner for Tacoma, Washington.  In October 2011, the appellant indicated that the Medical Examiner had made this determination based on talking to the first responders on the date of the Veteran's death; the evidence of record does not contain any indication that the Veteran's medical records were reviewed by the Medical Examiner before the Veteran's death certificate was signed.

The cause of a veteran's death may be service connected if a disability which the Veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The evidence of record reflects that the Veteran was wounded in action by small arms fire in Vietnam in January 1964, for which he was awarded the Purple Heart Medal.  He had reported service in Vietnam from March 1964 to February 1965, and from November 1965 to December 1967.  Thus the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The appellant contends that the conditions that led to the Veteran's death are related to his service and in particular, to his service in Vietnam.

Review of the Veteran's service medical records reveals that he underwent a service entrance examination in March 1943; clinical examination was normal.  At the time of his service separation examination in December 1945, clinical examination was again normal.  No abnormal clinical findings were noted in connection with the examination conducted in June 1950.  In February 1958, it was noted that the Veteran's mother had heart disease and that his brother had died of coronary causes at the age of thirty-two.  A diagnosis of rule out coronary artery disease was rendered.  The Veteran subsequently underwent examinations in November 1960, September 1962, and December 1963; no abnormalities were found on clinical evaluation.  The Veteran underwent a service separation (retirement) examination in September 1964; the clinical evaluation was normal.  None of the multiple chest x-rays done on the Veteran during service revealed any pulmonary abnormality.

Post-service, the Veteran underwent a nephrectomy in 1973; none of the associated records indicates that the Veteran had any chronic pulmonary or respiratory condition and there is no indication of any diagnosis of or treatment for ischemic heart disease.  The Veteran underwent a VA medical examination in October 1973, and his chest x-ray was normal; his heart and lungs were found to be clinically normal as well.  In May 1983, the Veteran underwent another VA medical examination; the associated chest X-ray revealed the presence of slight atherosclerotic dilatation of the aorta.  The Veteran was subsequently treated in VA facilities for hypertension that was initially diagnosed in August 1997.  Also in August 1997, the Veteran's chest X-ray showed the presence of mild atherosclerotic changes in the aorta.  These were described as chronic changes.  A 1997 electrocardiogram was normal and the Veteran had a normal sinus rhythm.  An August 1998 note indicates that the Veteran had quit smoking one year before and a diagnosis of controlled hypertension was rendered.  A February 2000 VA primary care note indicates that the Veteran denied chest pain and that he was being treated for hypertension and hypercholesterolemia.  In May 2001, the Veteran underwent a cardiology echogram in a VA facility.  The results did not reveal any ischemic heart disease.  The Veteran's problem list included hypertension on medication and severe COPD in June 2001.  A year later, the Veteran reported that there were no changes in his health.  He was noted to have no cardiovascular symptoms.  A May 2004 electrocardiogram indicated the Veteran had a normal sinus rhythm.  As previously noted, the Veteran died in October 2004.

A January 2008 note written by a former VA primary care physician for the Veteran indicated that pulmonary function testing (PFT) run in September 1998 had demonstrated severe obstructive defect and mild decrease in diffusion capacity.  The physician stated that PFT run in May 2004 showed severe airflow obstruction with air trapping and no improvement after inhaled bronchodilators.  The physician said that he believed that it was likely that the Veteran's COPD contributed to his demise.

In May 2009, the claims file was reviewed by a VA physician who noted the Veteran's in-service complaints of "pain around the heart" in April 1958, and the listing of arteriosclerotic heart disease on the Veteran's death certificate.  The reviewer concluded that there was a probability of less than 50 percent that the Veteran's 1958 complaints of pain around his heart were causally or etiologically related to the immediate cause of death listed on the death certificate.  The reviewing physician stated that she was unable to find documentation in the claims file suggesting significant or progressively worsening arteriosclerotic heart disease.  In fact, the reviewing doctor stated that coronary artery disease was not listed on any problem list in the Veteran's VA medical records.

A VA specialist reviewed the Veteran's claims file and VA medical records in May 2011.  The physician stated that there was no evidence that the Veteran had ischemic heart disease.  The reviewer noted the Veteran's normal echocardiogram of May 2001, and concluded that there was no evidence of any information in the Veteran's medical records that he had atherosclerosis, coronary heart disease or ischemic heart disease.  The reviewing physician stated that the primary cause of the Veteran's death was cardiopulmonary arrest secondary to severe emphysema and COPD.  The reviewer noted that the Veteran did not have abnormal renal function and so, therefore, his service-connected nephrectomy residuals did not affect a vital organ.  Likewise, the reviewer stated that the service-connected left leg gunshot wound disability did not affect a vital organ.  

The reviewer stated that the Veteran's COPD obviously had a progressive, chronically worsening and debilitating nature between 2001 and the Veteran's death in 2004.  The reviewer also stated that there were no service-connected pathologic conditions which caused general impairment of health such that the Veteran was materially less capable of resisting the effects of his chronic lung disease.  The reviewer concluded that there was nothing in the Veteran's medical records to suggest that the Veteran ever had any diagnosis of arteriosclerotic heart disease or that he was ever treated for arteriosclerotic heart disease despite the notation on the death certificate.  The reviewer further stated that the Veteran had not been treated for coronary artery disease or chronic heart failure and that it was not likely that ischemic heart disease was the cause of the Veteran's death or that a disorder related to the Veteran's military service was causally or etiologically implicated in the Veteran's death.

The Board initially notes that the evidence of record contains different assessments of the Veteran's actual immediate cause of death.  The death certificate lists the immediate cause of his death as "probable arteriosclerotic cardiovascular disease."  The Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  In addition, based on information provided by the appellant, the "probable arteriosclerotic cardiovascular disease" was apparently listed by the medical examiner as the immediate cause of death without review of the Veteran's medical records.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the May 2009 and May 2011 VA reviewers indicating that the Veteran did not suffer from ischemic heart disease and the determination of the May 2011 reviewer that the immediate cause of death was cardiopulmonary arrest due to severe emphysema and COPD, to be more probative and persuasive than the listing of "probable arteriosclerotic cardiovascular disease" on the death certificate.  Those VA findings and opinions were based on a thorough and detailed examination of the claims file and supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In this case, the death certificate was apparently completed without review of the Veteran's medical record.  Although a physician can render a current diagnosis based on examination of a claimant, without a thorough review of the record, a medical opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  The Board observes that, without a review of the claims file in this case, the medical examiner was unable to provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This is particularly true when the contemporaneous evidence of record paints a different picture of the appellant's physical condition at the time in question.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given these circumstances, the medical examiner's opinion of "probable arteriosclerotic cardiovascular disease" as the immediate cause of death has little probative value in this matter.

The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's active service, including his herbicide exposure in Vietnam and his five service-connected disabilities, despite the appellant's contentions to the contrary.  In that regard the Board finds substantially probative the May 2011 VA medical opinion undertaken specifically to address the matter on appeal.  This opinion was rendered after review of the appellant's claims file, including his service medical records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

As noted above, in order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  Moreover, to be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death." 

Furthermore, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of 38 C.F.R. § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between emphysema or COPD and any herbicide exposure, no such respiratory/pulmonary disorder can be presumed to be due to Agent Orange exposure.

The Board notes that, in 2011, the NAS released Veterans and Agent Orange, Update 2010.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 7, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and COPD.  A VA Form 119 dated November 6, 2008, reveals that the appellant was informed that COPD was not a presumptive condition associated with exposure to Agent Orange.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was not service-connected for any cardiac disability or for COPD in his lifetime.  The appellant contends that the Veteran's exposure to Agent Orange in service played a role in his death.  The Board has considered the appellant's statements and those of her representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, ischemic heart disease, emphysema and COPD are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board has also considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange, and the emphysema/COPD that resulted in his death.  In addition, the evidence does not show symptomatology related to emphysema or COPD in service or for many years after service.  It was not until the 1990s, more than 20 years after he completed his military career, that the Veteran was first diagnosed with hypertension.  Likewise, for the COPD and emphysema.

Further, the appellant does not allege, and the evidence of record does not otherwise indicate, that the Veteran incurred emphysema/COPD in service or that symptoms of emphysema/COPD were continuous after service.  The competent medical evidence of record indicates that the Veteran did not have any ischemic heart disease at the time of his death.  Thus, the evidence does not support a finding that  was related to active duty based on continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that any one of the Veteran's five service-connected disabilities had any etiologic relationship, including by way of aggravation, to the cardiopulmonary arrest due to severe emphysema/COPD that led to the Veteran's demise.  In fact, the May 2011 VA reviewing physician concluded that there was no etiologic connection between the cause of the Veteran's death and any one of his service-connected disabilities.

It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the appellant's statements asserting a relationship between the exposure to herbicides and the Veteran's death.  As previously noted, competency of evidence differs from weight and credibility.  See Cartright v. Derwinski, supra ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The appellant is competent to report symptoms that she observed during the Veteran's lifetime because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the underlying cause of death of the Veteran's death, emphysema/COPD, is not the sort of thing that a lay person can provide competent evidence on as to questions of etiology or diagnosis.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant or her representative about the origins of the emphysema/COPD which was the underlying cause of the Veteran's death, because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal emphysema/COPD was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  The Board expresses its admiration for the Veteran's over 25 years of service, including his combat service and wounding in Vietnam during the Vietnam era.  

There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


